ORDER

PER CURIAM.
Robert D. Grimes (“Husband”) appeals from the judgment of the Circuit Court of St. Louis County dissolving his marriage to Mary Helen Grimes (“Wife”) and dividing the parties’ property. Husband argues on appeal that the court misread the evidence and misapplied the law in classifying the house that the parties resided in, valued at approximately $65,000, as Wife’s separate property.
We have reviewed the briefs of the parties and the record on appeal. The trial court’s judgment is supported by clear, cogent and convincing evidence and is not against the weight of evidence. No error of law appears. We affirm the judgment pursuant to Rule 84.16(b).